Citation Nr: 0215435	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-18 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for carcinoma of the right 
tonsil with metastatic disease to the right neck, claimed as 
a residual of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action in which 
the RO denied the claim on appeal.  The appellant was sent 
notice of that decision in March 1999.  A notice of 
disagreement was received in May 1999 and a statement of the 
case was issued in July 1999.  The veteran filed a 
substantive appeal in September 1999.  He presented testimony 
before an RO hearing officer in April 2000; the transcript of 
that hearing is of record.

In August 2002, the Board remanded this matter to the RO to 
afford the veteran a hearing before a Board Member at the RO 
(travel board hearing), RO, as previously requested.  In 
September 2002, the veteran withdrew his request for a travel 
board hearing.  Hence, the case has been returned to the 
Board for consideration on the basis of the current record. 


FINDINGS OF FACT

1.  All relevant notification and development action needed 
to render a fair decision on the issue on appeal has been 
accomplished.

2. The veteran is presumed to have been exposed to 
herbicides, including 
Agent Orange, during his Vietnam service.

3.  As a positive association between respiratory cancers and 
Agent Orange exposure has medically been established, 
respiratory cancers are among the diseases presumed to be 
linked with such exposure.  

4.  The veteran has been diagnosed with carcinoma of the 
right tonsil with metastatic disease to the right, neck and 
his treating otolaryngologist has submitted a statement that 
the tonsils are part of the respiratory system; no contrary 
evidence is of record.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for carcinoma of 
the right tonsil with metastatic disease to the right neck, 
as a result of in-service Agent Orange exposure, are met.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001, Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law during the pendency of this 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

By the RO decision of February 1999, the July 1999 Statement 
of the Case (SOC), and the April 2000 Supplemental statement 
of the Case (SSOC) the veteran has been notified of evidence 
that that served as the basis for the denial of the claim, 
and the evidence needed to substantiate and complete a claim 
for service connection for carcinoma of the right tonsil with 
metastatic disease to the right neck.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, on the 
basis of the information currently of record, there is no 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The duty to assist has been met.  The Board is satisfied that 
the RO has obtained all pertinent medical evidence, to 
include service medical records and post-service private 
treatment records, and has associated such evidence with the 
claims file.  Significantly, neither the veteran nor his 
representative contends, and the record does not otherwise 
indicate, that there exists any evidence necessary for 
adjudication of the claim on appeal that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the above-referenced issue at this juncture, with remand 
to the RO either for any further notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
presumed for malignant tumors manifested to a compensable 
degree, within 1 year of separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e) (2001), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  This presumption 
has just been changed in the claimant's favor.  Pursuant to 
the "new" 38 U.S.C. § 1116(f), as added by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-___ (H.R. 1291) (Dec. 27, 2001), there is now a 
presumption that a veteran who served in Vietnam was exposed 
to herbicides in the absence of affirmative evidence to the 
contrary.  Such exposure is presumed in this case as there is 
no evidence to the contrary.

The service medical records are completely negative for 
complaints, findings, or diagnoses of cancer of the right 
tonsil.  Post-service medical records show the veteran 
underwent a radical neck dissection for metastatic cancer of 
the right neck with primary origin in the right tonsil in 
October 1997.  A September 1998 statement from the veteran's 
private physician, a head and neck oncology surgeon at an 
Otolaryngology practice, notes that he treated the veteran 
for squamous cell carcinoma involving the right tonsil with 
metastatic disease to the right neck.  This physician 
indicated in this statement, "Please note that the right 
tonsil is part of the throat and respiratory system."

The evidence of record does not establish a direct nexus 
between the veteran's cancer of the right tonsil and his 
active military service.  This disease did not manifest 
itself during active service or within the one year 
presumptive period following separation from service for 
malignant tumors.  

The Board notes, however, that diseases or disorders that 
have been positively associated with Agent Orange include 
respiratory cancers.  See 38 C.F.R. § 3.309(e).  Although the 
veteran's private physician has not expressly linked the 
veteran's cancer of the right tonsil to his presumed exposure 
to herbicides in service, his statement, to the effect that 
the tonsils are part of the respiratory system, suggests a 
connection.  There is no contrary medical evidence in the 
record, and, as noted above respiratory cancers are listed 
under 38 C.F.R. § 3.309(e) as associated with exposure to 
herbicide agents.

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Given the facts noted above, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that a grant of service connection is appropriate.



ORDER

Service connection for carcinoma of the right tonsil with 
metastatic disease to the right neck is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

